OPINION OF THE COURT
O’Brien, J. P.
The plaintiff Caryn Drattel was injured in an automobile accident while driving her 1991 Toyota Tercel. At the time of the collision, she was wearing both a shoulder harness and a lap belt. The plaintiffs commenced this action against the manufacturer and distributors of the Tercel (hereinafter referred to collectively as Toyota) and against the owner and driver of the other vehicle. The allegations in the complaint included claims that the Tercel was defectively designed and failed to provide adequate protection to its occupants in the event of a collision. The plaintiffs intended to prove, inter alia, that a safer alternative design included a driver’s side air bag.
Toyota moved, inter alia, for partial summary judgment dismissing the plaintiffs’ complaint to the extent that it relied upon the absence of an air bag. Toyota argued that any claims based on the absence of an air bag were preempted by the National Traffic and Motor Vehicle Safety Act of 1966 ([hereinafter the Safety Act] 49 USC § 30101 et seq.) and Federal Mo*328tor Vehicle Safety Standard No. 208 ([hereinafter Standard 208] 49 CFR 571.208).
The preemption clause of the Safety Act states: "When a motor vehicle safety standard is in effect under this chapter, a State or political subdivision of a State may prescribe or continue in effect a standard applicable to the same aspect of performance of a motor vehicle or motor vehicle equipment only if the standard is identical to the standard prescribed under this chapter” (49 USC § 30103 [b] [1]). Standard 208 gives automobile manufacturers three possible ways to comply with the minimum safety standards for passenger restraints. The installation of air bags is an option but it is not mandatory.
The trial court, based upon the decision of the Appellate Division, Fourth Department, in Panarites v Williams (216 AD2d 874), concluded that the plaintiffs’ common-law claims, insofar as they were based on the absence of an air bag, were preempted by Federal law (see also, Gardner v Honda Motor Co., 145 AD2d 41). Because Standard 208 gives automobile manufacturers the choice of whether to install air bags or a different passive restraint system, the court reasoned that permitting such common-law claims would, in effect, impose a standard which was not "identical” to the Federal standard. We disagree and reinstate the complaint against Toyota in its entirety.
Preemption of State-law causes of action should not be assumed but requires clear evidence that such was Congress’ intent (see, Medtronic, Inc. v Lohr, 518 US —, 116 S Ct 2240). Upon consideration of the purpose of the Safety Act, its language and its legislative history, we conclude that Congress did not intend to preempt State common-law claims.
The statute was enacted to reduce traffic accidents and the deaths and injuries from such accidents (see, 49 USC § 30101; State Farm Mut. Auto. Ins. Co. v Dole, 802 F2d 474, 477, cert denied sub nom. New York v Dole, 480 US 951; Chrysler Corp. v Tofany, 419 F2d 499). The safety standards for manufacturers, promulgated by the National Highway Traffic Safety Administration, are intended to provide minimum standards for equipment performance (see, 49 USC § 30102 [a] [9]; Association of Intl. Auto. Mfrs. v Abrams, 84 F3d 602).
The express preemption clause uses the term "standard” (49 USC § 30103 [b] [1]), which the Supreme Court, Kings County, interpreted to encompass the general duties imposed by State common law. The issue of whether the term "standard” *329includes State common law was left open by the United States Supreme Court in Freightliner Corp. v Myrick (514 US 280, 287, n 3). We conclude that the term "standard” refers to specific statutory or regulatory enactments (see, e.g., Perez v Mini-Max Stores, 231 AD2d 162), and is more limited in scope than the word "requirement” which has been construed to include State common-law duties (see, e.g., Medtronic, Inc. v Lohr, supra; Cipollone v Liggett Group, 505 US 504; Sowell v Bausch & Lomb, 230 AD2d 77; Warner v American Flouride Corp., 204 AD2d 1). Certainly, Congress could have explicitly included State common law in the preemption clause if that was its intent (see, e.g., CSX Transp. v Easterwood, 507 US 658, 662 [the broad phrases in the preemption clause in the Federal Railroad Safety Act of 1970, which referred to any State " 'law, rule, regulation, order, or. standard’ ”, included legal duties imposed on railroads by the common law]).
In any event, even if the preemption clause could be considered ambiguous, when it is considered in conjunction with the statute’s savings clause and legislative history, it is clear that Congress did not intend to preempt State common-law claims (see, Tebbetts v Ford Motor Co., 140 NH 203, 665 A2d 345, cert denied — US —, 116 S Ct 773). The savings clause provides that compliance with a Federal safety standard "does not exempt a person from liability at common law” (49 USC § 30103 [e]). The legislative history confirms that Congress did not intend compliance with the Federal minimum safety standards to shield automobile manufacturers from common-law liability (see, Murphy v Nissan Motor Corp., 650 F Supp 922, 926-927).
Toyota contends that even if State common-law claims are not expressly preempted by the Safety Act, the doctrine of implied preemption precludes such claims (see generally, Freightliner Corp. v Myrick, supra). A Federal statute impliedly preempts State law "when the scope of a statute indicates that Congress intended federal law to occupy a field exclusively * * * or when state law is in actual conflict with federal law” (Freightliner Corp. v Myrick, supra, 514 US, at 287; see also, Guice v Charles Schwab & Co., 89 NY2d 31, 39, cert denied — US —, 117 S Ct 1250). Implied conflict preemption exists when it is impossible for a person to comply with both State and Federal requirements or when State law interferes with the accomplishment of Congress’ objectives (see, Guice v Charles Schwab & Co., supra).
Where, as here, the language of the preemptive and savings clauses establish Congress’ intent to exclude common-law *330claims from the statute’s preemptive reach, it is not necessary to consider implied preemption (see, Wilson v Pleasant, 660 NE2d 327 [Ind 1996]; Tebbetts v Ford Motor Co., supra; see also, Cipollone v Liggett Group, supra). Toyota’s argument fails, in any event, because the savings clause and the legislative history establish that Congress did not consider it necessary, in order to accomplish its statutory objectives, to shield automobile manufacturers from State common-law tort claims. Moreover, a finding in the plaintiffs’ favor that a driver’s side air bag was a safer design alternative (see, Voss v Black & Decker Mfg. Co., 59 NY2d 102, 109), would not conflict with Standard 208, which permits automobile manufacturers to choose among alternative passive restraint systems (see, Wilson v Pleasant, supra).
Accordingly, the order is reversed, insofar as appealed from, on the law, that branch of Toyota’s motion which was for partial summary judgment dismissing the complaint to the extent that it alleged that Toyota was negligent in failing to supply a driver’s side air bag is denied, and the complaint against Toyota is reinstated in its entirety.